Citation Nr: 0423657	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of lumbosacral strain with degenerative joint disease, to 
include entitlement to an extraschedular rating.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
June 1966, August 1968 to July 1970, and January 1991 to 
April 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  A May 2001 
rating decision increased the rating for residuals of 
lumbosacral strain with degenerative joint disease to 20 
percent, and the July 2003 rating action denied referral for 
consideration of an extraschedualar rating.  


FINDINGS OF FACT

1.  Lumbar spine range of motion is flexion limited to 45 
degrees, extension limited to 15 degrees, lateral bending 
limited to 15 degrees on each side, and lateral rotation 
limited to 15 on each side.  

2.  The evidence does not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, interference with 
standing, spasm, absent ankle jerk, other neurological 
findings appropriate to the site of a diseased disc, chronic 
orthopedic and neurological manifestations, listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion, narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.   




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of lumbosacral strain with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004) (effective 
from September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003) (effective from September 23, 2002 to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
examination in January 2004.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a June 1999 regional 
office hearing.  

The RO's June 2003 letter, the January 1999 statement of the 
case, and the July 1999, November 1999, May 2000, and July 
2003 supplemental statements of the case informed the veteran 
of applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 20 percent for residuals 
of lumbosacral strain with degenerative joint disease, to 
include entitlement to an extraschedular rating

For the veteran to prevail in the claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
criteria for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Given the diagnoses 
and findings of record, the Board will consider whether a 
higher rating is warranted for residuals of lumbosacral 
strain with degenerative joint disease under the criteria for 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292), intervertebral disc syndrome (Diagnostic Codes 5243 
and 5293), lumbosacral strain (Diagnostic Codes 5237 and 
5295), and arthritis (Diagnostic Codes 5003, 5010, and 5242).  

A higher rating cannot be established under the criteria for 
limitation of lumbar spine motion, which is assigned a 
40 percent evaluation if severe and a 20 percent evaluation 
if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
existence of functional loss and pain, crepitation, less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
must also be considered when evaluation is based on 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

The worst range of lumbar spine motion was flexion limited to 
45 degrees, extension limited to 15 degrees, lateral bending 
limited to 15 degrees on each side, and lateral rotation 
limited to 15 degrees on each side at the January 2004 VA 
examination.  This means that all six motions had no more 
than moderate limitation of motion.  

The veteran's functional loss and pain supported continuation 
of the 20 percent rating.  Although the veteran demonstrated 
a right lateral shift in weight-bearing in January 2003 and 
walked with a limp and experienced low back pain after 
sitting for long periods at his desk job in January 2004, the 
evidence did not show crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
standing.  Under the circumstances, a rating no higher than 
20 percent should continue under the criteria for limitation 
of lumbar spine motion.  

The Board will now consider whether a higher rating is 
justified under the three possible rating criteria for 
intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000 (2000).  

A higher rating is not justified under any of the three 
rating criteria for intervertebral disc syndrome.  Effective 
prior to September 23, 2002, moderate intervertebral disc 
syndrome with recurring attacks was assigned a 20 percent 
evaluation, and severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was assigned a 
40 percent evaluation.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief was assigned a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) (effective prior to 
September 23, 2002).  

Under the criteria effective from September 23, 2002 to 
September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  An "incapacitating 
episode" was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" meant 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly constantly.  A 20 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (effective 
from September 23, 2002 to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  Intervertebral disc syndrome is assigned a 20 
percent evaluation for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004) (effective from September 26, 
2003).  

Although there was mild discopathy at L4-5 and L5-S1 noted in 
January 2003, neurologically reflexes, strength, and 
sensation in the lower extremities were normal in April 1998, 
and there was no spasm present in January 2004.  The medical 
evidence also showed none of the necessary absent ankle jerk, 
other neurological findings appropriate to the site of a 
diseased disc, or chronic orthopedic and neurological 
manifestations needed for a higher rating under the criteria 
for intervertebral disc syndrome.  

Similarly, for many of the same reasons, a higher rating is 
not justified under the two possible rating criteria for 
lumbosacral strain.  For the period prior to September 26, 
2003, the Board will apply only the older criteria.  For the 
period from September 26, 2003, the Board will apply the more 
favorable of the older and newer criteria for lumbosacral 
strain.  See VAOPGCPREC 3-2000.  

Under the criteria effective prior to September 26, 2003, 
lumbosacral strain with muscle spasm on extreme forward 
bending with unilateral loss of spine motion in standing 
position was assigned a 20 percent evaluation.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite site, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(effective prior to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
lumbosacral strain is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) 
(effective from September 26, 2003).  

The medical evidence did not show the necessary listing of 
the whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion needed for a higher rating 
under the criteria for lumbosacral strain.  

Although a January 2004 magnetic resonance imaging revealed 
severe degenerative joint disease, a separate rating is not 
available for arthritis because limitation of motion is 
compensable under Diagnostic Code 5292.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5242, 5292.  

For all these reasons, the 20 percent rating for residuals of 
lumbosacral strain with degenerative joint disease should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2003).  Residuals of lumbosacral strain with 
degenerative joint disease have not caused frequent 
hospitalizations or marked interference with employment.  The 
veteran has worked consistently as a government contract 
specialist since the early 1980s, and he has provided no 
evidence of absences from work that have resulted from 
residuals of lumbosacral strain with degenerative joint 
disease.  Therefore, referral for consideration of an 
extraschedular rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of lumbosacral strain with degenerative joint disease, to 
include entitlement to an extraschedular rating, is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



